DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the determined plurality of similar words".  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the third set of instructions".  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-20 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or recite a method of organizing human activity.

In regard to Claim 1, the following limitations can be performed as a mental process by a human being and/or recite a method of organizing human activity, in terms of a human being(s) performing:
[a] method for recommending a food item to an entity, said method comprising:
receiving […] a first set of input parameters ci associated with the entity, the first set of input parameters being indicative of one or more attributes of the entity and
representative of one or more continuous variables;
receiving […] a second set of input parameters from a second entity, the second set of input parameters being indicative of one or more health categories cj, where the one or more health categories are associated with the first set of input parameters of the entity, the health categories being representative of one or more categorical variables;
analyzing […] the received first set of input parameters and the received second set of input parameters to determine at least one of a health label for the entity;
assigning […] a health score for at least one of the health label for the entity, the health score being assigned based on a food item to be recommended; and
upon the assigned health score being within a predefined threshold recommending, at the processor, the food item to the entity.

In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or recite a method of organizing human activity.
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., “a processor of a remote computing device executing a first set of instructions”, “a second set of instructions”, a “machine learning model, an XGBoost based decision tree model, and a random forest model”, a “neural network language model, and natural language processing mechanism”, and/or a “third set of instructions”,  these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., “a processor of a remote computing device executing a first set of instructions”, “a second set of instructions”, a “machine learning model, an XGBoost based decision tree model, and a random forest model”, a “neural network language model, and natural language processing mechanism”, and/or a “third set of instructions”,  these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., F1A, F1B, F2A, and F2B in Applicant’s specification.

	
	
	
	
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PGPUB US 20180032698 A1 by Lau et al (“Lau”).
In regard to Claims 1 and 16, Lau discloses a method for recommending a food item to an entity, said method comprising:
receiving, at a processor of a remote computing device executing a first set of
instructions, a first set of input parameters ci associated with the entity, the first set of
input parameters being indicative of one or more attributes of the entity and
representative of one or more continuous variables;
	(see, e.g., F1, 110 regarding “remote computing device”; otherwise see, e.g., F2, 220);

receiving, at the processor executing the first set of instructions, a second set of
input parameters from a second entity, the second set of input parameters being
indicative of one or more health categories cj, where the one or more health categories
are associated with the first set of input parameters of the entity, the health categories
being representative of one or more categorical variables;
	(see, e.g., F2, 210);
analyzing, at the processor executing the first set of instructions, the received first set of input parameters and the received second set of input parameters to determine at least one of a health label for the entity;
assigning, at the processor executing a second set of instructions, a health score
for at least one of the health label for the entity, the health score being assigned based
on a food item to be recommended; and
	(see, e.g., F2, 211 in regard to analyzing the received demographic data and dietary data and determining/assigning a diet score (“health label”/”health score”), which then corresponds to potential foods to be recommended;
upon the assigned health score being within a predefined threshold,
recommending, at the processor, the food item to the entity.
	(see, e.g., F2, 230 and p43).

In regard to Claims 2 and 17, Lau discloses these limitations.  See, e.g., F8-10.
In regard to Claim 14, Lau discloses these limitations.  See, e.g., p17 in regard to individuals using the system “repeatedly”.
In regard to Claim 15, Lau discloses these limitations.  See, e.g., F2, 220.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lau, in view of PGPUB US 20190355465 A1 by Salehian et al (“Salehian”).
In regard to Claims 2-6 and 18-20, to the extent that Lau may fail to do so, Salehian teaches the otherwise claimed limitations (see, e.g., F5 and F7 and p109);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Specifically, it would have been obvious to have added the functionality taught by Salehian to the method otherwise taught by Lau, by maintaining an indexed database of food labels and then when a food item was to be recommended (as taught by Lau) then to determine the similarity of between the name of the recommended food item and food labels in the database and providing the food labels that were the most similar to the subject, in order to provide better food recommendations.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lau, in view of Salehian.
In regard to Claim 7, to the extent that Lau may fail to do so, Salehian teaches the otherwise claimed limitations (see, e.g., p109);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added the functionality taught by Salehian to the method otherwise taught by Lau, by employing machine learning in order to, e.g., process the data from the dietary habits questionnaire, in order to then render a diet score that was most appropriate to the subject.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lau, in view of Salehian.
In regard to Claim 11, to the extent that Lau may fail to do so, Salehian teaches employing a food knowledge graph (see, e.g., p66)(“neural network language model”).
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added the functionality taught by Salehian to the method otherwise taught by Lau, by maintaining a food knowledge graph and then when a food item was to be recommended (as taught by Lau) then to determine the similarity of between the name of the recommended food item and food labels in the graph and providing the food labels that were the most similar to the subject, in order to provide better food recommendations.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lau, in view of PGPUB US 20190259489 A1 by De Petris et al (“De Petris”).
In regard to Claim 12, to the extent that Lau may fail to do so, De Petris teaches employing vectors to make food recommendations (see, e.g., p27);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added the functionality taught by De Petris to the method otherwise taught by Lau, by employing a vector combining the data from the dietary habits questionnaire and the data from the demographic/anthropometric data questionnaire, in order to make better diet recommendations.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lau, in view of PGPUB US 20140297738 A1 by King (“King”).
In regard to Claim 13, while Lau teaches the otherwise claimed limitations (see rejection of Claim 1), including that of user preferences (see, e.g., p15-16) to the extent that Lau may fail to teach making recipe recommendations based on available ingredients King teaches that feature (see, e.g., p62);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added the functionality taught by King to the method otherwise taught by Lau, by recommending recipes based on how an ingredient in that recipe matched the user’s health score/label.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715